Reed, J.,
delivered the opinion of the court.
Fannie Robinson was tried and convicted on. an indictment charging her with unlawfully and feloniously selling intoxicating liquors after the conviction for two former offenses. She was sentenced to the penitentiary for two years.
The action of the trial court in admitting in evidence records showing two former convictions for the unlawful sale of liquor is the only assignment of error argued. The indictment against appellant was returned for violation of the law as contained in chapter 214 of the Laws of Mississippi of 1912, which amended section-1746 of the Code of 1906, as amended by chapter 115 of the Acts of 1908, and which provides that a person convicted of the unlawful sale of intoxicating liquors committed after such person has been convicted and punished for two former offenses under the statute shall he punished by imprisonment in the state penitentiary not less than one year nor more than five years. The indictment properly sets forth the two former convictions.' This was necessary, for such convictions are a necessary part of the offense charged. Hoggett v. State, 101 Miss. 272, 57 So. 812; Britton v. State, 101 Miss. 584, 58 So. 530. As it was necessary to charge these former convictions, it follows therefore that it was necessary also to prove them.

Affirmed.